Mr. President, may I first of all take this opportunity to convey to you and, through you, to all delegations assembled here, greetings from His Excellency Alhajji Field Marshal Mr. Idi Amin Dada, VC, BSD, MC, Life President of the Republic of Uganda, the Government and the entire people of Uganda and their best wishes for fruitful deliberations. Uganda attaches great importance to this Organization in the sincere conviction that it is here to serve the interests of mankind.
2.	Also on behalf of my delegation I would congratulate Mr. Hamilton Shirley Amerasinghe on his unanimous election to preside over this session. His high reputation and the impressive list of his diplomatic and administrative achievements are undoubtedly the best guarantee that he will carry out this assignment with competence and to the satisfaction of all Member States and especially to the pride of the non-aligned movement, of which his country is a member. My delegation assures him of its full support in the discharge of his duties.
3.	I should also like to pay a tribute to his predecessor, His Excellency Prime Minister Gaston Thorn, for the efficient manner in which he conducted the deliberations of the last session.
4.	On this occasion too I should like to express our deep appreciation and gratitude to our Secretary-General, Mr. Kurt Waldheim, and his staff for their good work. Uganda greatly appreciates the work of Mr. Waldheim in promoting peace, justice and equality, particularly in the third world. His dedicated service to our Organization will remain on permanent record in the annals of the United Nations. We are particularly grateful for his services in the field of decolonization and in handling the problems of the racist minority regimes in southern Africa.
5.	It is also my delegation's pleasure to congratulate the people of the new Republic of Seychelles on their attainment of independence. Uganda welcomes this newest State from Africa among the ranks of this world body. This demonstrates Africa's determination to cast off the last chains of colonialism and to establish a free and peaceful human society. It is now the duty of the United Nations to help this new State to preserve its political and economic independence and its territorial integrity.
6.	While welcoming the Republic of Seychelles, Uganda expresses the hope that during this session the People's Republic of Angola and the Socialist Republic of Viet Nam will take their rightful places in this Organization.
7.	May I at this juncture record our sorrow at the passing away of Chairman Mao Tsetung and, through you, Mr. President, convey to the Government and people of China our condolences at the loss of their great and beloved leader.
8.	The world community is still experiencing hot-beds of political tension. The United Nations has all along been preoccupied with finding long-term solutions to these problems with a view to achieving lasting world peace, justice and equality among all the nations of this globe.
9.	At this very moment, as I speak to you, the grave situation prevailing in southern Africa has become more than ever before a threat to international peace and security.
10.	This august Assembly has for many years both in its debates and in its resolutions condemned the illegal and racist minority regime in Rhodesia. The sanctions against rebel Ian Smith's regime have failed miserably because of the support of the Vorster regime and some Member States represented here in this Assembly.
11.	Recent developments in Zimbabwe and observations made in the present debate highlight the need for an immediate solution to the deadlock in Zimbabwe. Various proposals have been made in recent weeks ostensibly to solve the Rhodesian problem by peaceful means. Why, may we ask, should the people of Zimbabwe wait for another two or so years to have power transferred to them, when they have been fighting rebel Smith's illegal regime since 1965? The people of Zimbabwe have shed their blood for many years, particularly in the last 11 years, fighting for their independence. Uganda has given, and continues to 
give, material and moral support to the liberation movements in Zimbabwe. Now that total liberation is within teach, any attempt to call on the liberation movements to lay down their arms should be strongly resisted. Accordingly, President Amin, speaking as one with the entire people of Uganda, has appealed to the liberation movements not to give up the armed struggle. The armed struggle must be intensified until racist Smith and Vorster are brought to their knees and total liberation is achieved.
12.	Despite numerous resolutions of the United Nations, under whose mandate Namibia falls, Fascist South Africa continues to occupy Namibia illegally. Besides occupying Namibia illegally, South Africa has extended its inhuman policy of apartheid to that Territory. South Africa is in the process of fragmenting Namibia and establishing pocket regimes under the policy of "bantustanization". The bogus constitutional conference held recently in Namibia has been denounced by the South West Africa People's Organization fSWAPOJ, the authentic representatives of the people of Namibia, and we support them. South Africa has further militarized Namibia and turned it into a police State from which the racist regime stages attacks on other independent African States. We cannot condone these barbaric acts.
13.	The people of Namibia, under the leadership of SWAPO, are waging a gallant struggle against the racist regime in South Africa. We appeal to all peace-loving nations to support their just cause until final victory is achieved. We in Uganda will continue to render every assistance to those heroic people.
14.	This Assembly is fully aware that the principles underlying the system of apartheid are in sharp contradiction to the very principles of the United Nations Charter and the Universal Declaration of Human Rights. Yet the racist regime of South Africa has committed, and still continues to commit, crimes against humanity, and there is no doubt that this regime remains a threat to international peace and security. When it is stripped of all propaganda and sentiments, we all know that the tyranny in South Africa, unequaled anywhere in the world, is maintained by deliberate racist legislation and carried out by a ruthless administration, secret service and police force.
15.	The situation in South Africa is, more than ever before, a test which will enable us to assess the real practical value of this Organization. For our part, we have not hidden our hostility to the apartheid system and we make no apology for the fact that we want that racist regime and its policies dismantled.
16.	For a long time we have heard some Members of this Organization speaking loudly against the policies of apartheid, and yet they arm South Africa and are even supplying nuclear reactors to that country to enable it to entrench its policies. These countries have attempted to enhance the credibility of Vorster, who now poses as a mediator and a co-sponsor of the so-called African solution to an African problem. The time has come for those who claim to be the friends of independent Africa to stand up and be counted. We believe that those who continue to arm South Africa with sophisticated and dangerous weapons cannot at the same time genuinely claim to be on our side. Current events in South Africa have shown that apartheid is collapsing, and the oppressed majority in South Africa are prepared to lay down their lives for the total liberation of their country. We join all peace-loving peoples in mourning the death of the hundreds of innocent men, women and children who lost their lives at the hands of a gang of racist terrorists. Let those who back Vorster be informed that the ship is sinking and it is time for them to make their choice.
17.	Since the establishment of the Zionist State of Israel, the Middle East situation has been a threat to international peace and security. Those who support Zionist Israel forget that the Palestinians have been made to suffer for the last 30 years. The Palestinians have now been driven into the desert, surviving on hand-outs and living in tents. In all this the Zionists and their allies have treated the Palestinians as if they were surplus human beings to be removed and dumped anywhere in the harshness of the desert.
18.	It is true that had it not been aided militarily by powerful imperialist forces, Israel's ambitions would have been crushed by now. This Assembly should not be intimidated by those imperialist forces in condemning the Zionist atrocities committed in the Middle East and elsewhere in the world. No solution in the Middle East will be lasting unless Israel withdraws from the occupied Arab territory, and the rights of the Palestinian people are fully recognized.
19.	As regards the situation in Lebanon, we hope that the people of that troubled country will be able to find a quick, peaceful and lasting solution to existing conflicts in that country, so that the Arab people can focus their attention on their major objective in the Middle East.
20.	My delegation is alarmed at the lack of progress in disarmament and the upward trend in the production, stockpiling and proliferation of armaments, particularly nuclear armaments. The vast resources which the world is devoting to the arms race should usefully be channeled towards the social and economic development of the developing countries. It is against this background that my delegation would like to endorse the proposal of the Fifth Conference of Heads of State or Government of Non- Aligned Countries, held at Colombo from 16 to 19 August 1976, to convene as soon as possible a special session of the General Assembly to discuss the question of disarmament.
21.	The world has changed a lot since the Charter of the United Nations was drawn up more than 30 years ago. The membership of the Organization has since greatly increased, and so have its activities, especially in functional fields and in other burning international issues that have since confronted us. These drastic changes in the facts of international life make corresponding changes in the structure of the Organization imperative and require our urgent attention.
22.	The negative vote system in the Security Council, for instance, has now, more than ever before, become distasteful to most members of this Assembly because it runs counter to the principle of equality of all States and gives to a few a privileged status, dwarfing the will of the majority. We have stated before that this Organization was founded on the fundamental principle of equality among nations, whether great or small, strong or weak, rich or 
poor. My delegation, therefore, urges that the veto system be replaced by a more democratic system in line with the requirements of law and justice.
23.	Uganda has pursued and participated with keen interest in the proceedings of Third United Nations Conference on the Law of the Sea. Although a land-locked country, Uganda shares an active interest in the peaceful exploitation of the resources of the sea-bed for the betterment of mankind. My Government is ready to support a just international convention for the effective exploitation of these resources.
24.	Uganda feels that any convention on the law of the sea must adequately cove; the interests of all countries, including the land-locked countries. There are still many areas of disagreement, and the non-aligned countries have already made proposals on the right of free access to and from the sea. This and other issues, particularly regarding the sea-bed and its exploitation and the exclusive economic zone, have to be satisfactorily resolved before we can come to a convention acceptable to all. We shall not be intimidated by threats of unilateral action on the part of some Member States to conclude a convention which will not cover our interests. We hope that the remaining difficulties will be resolved at the sixth session, which will take place in 1977, taking into consideration the position of the Group of 77.
25.	Regarding the world economic situation, we are all familiar with the reasons and developments which led to the current international economic crisis. Although there are some prospects for improvement on the world economic scene, economic growth in the developing countries has generally been scanty and in certain cases there has been some negative growth. The most seriously affected countries have been the ones least able to withstand this crisis. Considering that 18 out of the 29 least developed countries are located in Africa, many of them being land-locked or situated in disaster areas, and that Africa also contains 28 of the 45 most seriously affected countries [see A/31121, annex IV), the African continent has been the most severely hit of all the regions of the world. In this respect, the continent deserves increased assistance from the international community.
26.	The alarming disparity between the levels of development in the developed and developing countries has become a threat to world peace and security. Durable solutions must be found to the grave problems being generated by the present distribution of wealth in the world, the price relationship between raw materials and manufactured goods and discrimination in the world trade system as well as in the credit and monetary system. My Government considers the move towards the new international economic order as a logical response to the urgent need for greatly enhanced development prospects in the developing world.
27.	In this respect, we reaffirm our support of the positions taken at various international Conferences, particularly at the sixth and seventh special sessions of the General Assembly, the fourth session of the United Nations Conference on Trade and Development [UNCTADJ and the Fifth Conference of Heads of State or Government of Non-Aligned Countries.
28.	My Government views with great concern the slowness with which some of the generally accepted programs of action for the international community are being implemented. It is particularly discouraging to note the lack of commitment on the part of the developed countries to implement those decisions of the General Assembly which laid down the foundation of the new international economic order. The efforts of the developing countries to bring about social and economic changes have been seriously hampered by various constraints, which, inter alia, have caused such efforts to fall short of the growth target of the Second United Nations Development Decade. The developed countries should accept and fulfill their obligations and commitments arising from the decisions and recommendations which laid down the foundations of the new international economic order. Furthermore, the developed countries should respond more positively to the proposals of the developing countries as contained in the Manila Declaration  adopted at the Third Ministerial Meeting of the Group of 77, which was held from 26 January to 7 February 1976.
29.	My delegation is deeply concerned at the lack of progress in the Paris Conference on International Economic Co-operation. After almost nine months of negotiations, the developed countries have not even responded, beyond general remarks, to the concrete proposals submitted by the Group of 19 developing countries taking part in the Conference. We expressed misgivings at the thirtieth session of the General Assembly about the Paris Conference, and the deadlock reached at the Conference seems to confirm our fears. We would, therefore, wish to propose that all future negotiations of this nature should be conducted under the auspices of the United Nations.
30.	The real issue now before us is whether or not we can come to terms with the political realities of an economically divided world and whether or not we can agree on the need to establish a viable economic system for the equitable distribution of the world's resources. This, then, is the stark reality before us. Mankind is now at the crossroads. We have either to turn towards the new international economic order or to choose to continue with the present inequitable system. My delegation is confident that the United Nations system is capable of arriving at an integrated multisectoral approach to the problems of economic and social development.
31.	In this context, I should like to refer to the limited nature of the progress achieved test May at Nairobi during the fourth session of UNCTAD, and urge the developed countries which have not already done so to accept, among other things, the principle of indexation, to achieve the target of 0.7 per cent of the gross national product as official development assistance to the developing countries in accordance with the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], to accept the cancellation or rescheduling of the developing countries' external debts and to implement the special measures in favor of the most 
seriously affected, least developed, land-locked and island developing countries.
32.	In addition to the foregoing, very far-reaching economic decisions were taken at the recent Colombo Conference, and Uganda supported these decisions, which have already been presented to this Assembly by Mrs. Banda- ranaike, current Chairman of the non-aligned movement, in her address of 30 September last [th meeting]. They represent the joint aspirations of a big group of members of the world community. These decisions emphasize the importance of self-reliance. The non-aligned countries will together defend these aspirations, and the world community should take these countries' aspirations into consideration.
33.	May I reiterate our firm conviction that, whatever measures the international community may take in favor of the developing countries, the economic development of each country in the third world remains the prime task of the State concerned. My Government is resolved that international and foreign financial and technical assistance can only complement national efforts in the field of development. In this connexion, Uganda has taken steps to effect institutional changes in our economy and the Government has established full sovereignty over Uganda's natural resources to ensure that the course of economic development is directed in the best interest of the people.
34.	faking self-reliance as the basis of our economic policy, my Government is keen to develop closer co-operation among the developing countries. My delegation would like to urge those developing countries in a position to do so to increase their investments in developing countries rather than channeling them to developed countries. My Government is of the view that there is a vast potential for investment by developing countries in Africa as a whole and Uganda in particular.
35.	Having actively participated in the fourth session of the Governing Council of the United Nations Environment Program [UNEP] and in the preparatory work for Habitat: United Nations Conference on Human Settlements and in the Conference itself, which was held at Vancouver from 31 May to 11 June 1976, my Government is satisfied with the progress that has been made so far by UNEP in playing its role in the stimulation of interest in environmental problems as well as promotion of international and national awareness and action aimed at combating problems of the environment and of human settlements. My delegation supports the Vancouver Declaration of Principles, the recommendations for national action and the programs tor international co-operation  and believes that their implementation would go a long way towards improving human settlement conditions in developing countries. My delegation, therefore, wishes to support initiatives aimed at trying to establish a new, independent body on human settlements to tackle the serious problems of human settlements afflicting the world today.
36.	Before I conclude, let me briefly refer once again to the Israeli military aggression against Uganda on 4 July 1976. The Minister for Foreign Affairs of Costa Rica made malicious and unfounded allegations against Uganda on 27 September last [6th meeting], insinuating that my country was a party to the hijacking of the French airbus to Entebbe. It is shameful that a Minister from a developing country, namely, Costa Rica, should have turned himself into a spokesman for a racist, aggressive, Zionist country, listening to what the Foreign Minister of Costa Rica said, one wondered whether he was speaking as a representative of Costa Rica or as an honorary citizen of Israel. Who knows? What happened to Uganda could happen to Costa Rica. My delegation wishes him God's forgiveness.
37.	The Israeli military aggression against my country was a criminal, premeditated and flagrant violation of the sovereignty and territorial integrity of Uganda. A debate was held on that aggression against my country in the Security Council last July.  I take this opportunity once again to reject categorically such malicious allegations and to stress that Uganda does not and will never support or condone terrorism and that no one should try to confuse a humanitarian act with an act of terrorism.
38.	This Assembly and the whole world are fully aware of President Amin's efforts to save the lives of the hostages held by commandos of the Popular Front for the Liberation of Palestine in a hijacked French airbus. Permission for the hijacked airbus to land at Entebee airport was granted on purely humanitarian grounds and at the request of the French Government. The Uganda Government under the direct command of my President undertook every effort to give the most comfortable treatment to the hostages who, for the first time in the history of hijacking, were allowed to leave the aircraft. President Amin also persuaded the Palestinian commandos to release the hostages, and some were indeed released.
39.	The President of Uganda has already received some messages of thanks from the hostages, including the Israelis, for the excellent efforts he deployed to secure their release and the comfortable treatment they received during their stay at Entebbe airport. In actual fact, Uganda fulfilled, to the best of its ability, its moral and humanitarian duty. Now, instead of being grateful to Uganda, the Israeli Government carried out a barbaric invasion into my country, under the pretext of rescuing the 'remaining hostages. During the raid Uganda suffered heavy human and material losses. Our people died at the hands of the Zionists, who had no respect for human life or for the sovereignty and territorial integrity of an independent State Member of the United Nations. In any circumstances, the Israelis had no justification in attacking Uganda, which at that time was striving to secure the release of the remaining hostages. Israel has a reputation for disrupting efforts being undertaken for the establishment of peace and security. Uganda strongly condemns this wanton act of aggression.
40.	The Organization of African Unity [OAU], at the thirteenth session of the Assembly of Heads of State and Government, held from 2 to 5 July at Port Louis, adopted a resolution strongly condemning the Zionist raid on Uganda and calling for payment of full compensation for both human and material losses which my country suffered 
during the raid. A similar condemnation is contained in the Political Declaration adopted by the Colombo Conference. [See A/311197, annex I.].	Our efforts to secure similar resolutions in the Security Council have been frustrated by the imperialist forces in the Council who are sympathizers with the Zionist regime in Israel. However, Uganda would like to register its gratitude to all the peace-loving countries which showed solidarity and sympathy during that trying period.
42.	Representatives will agree with me that the Israeli raid on Uganda defied all known principles of humanity enshrined in the United Nations Charter and was in direct violation of the Charter. Israel violated our sovereignty and territorial integrity, respect for which constitutes the basic principle for the maintenance of world peace and security, of which the United Nations is the chief custodian.
43.	Despite the Israeli aggression against Uganda, we have returned to Israel a jet plane that was loaned to us in 1971. Furthermore, the Uganda Government has appointed a commission of inquiry to look into the whole question of the Israeli invasion of Uganda, including the whereabouts of Mrs. Dora Bloch.
44.	Finally, we reiterate our faith in the United Nations and our willingness to co-operate with this world body in trying to find solutions to the many problems that face mankind.
